Citation Nr: 1526643	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  05-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) in Phoenix, Arizona.  In April 2004, the RO, in pertinent part, granted service connection for diabetes mellitus and assigned a 20 percent rating, effective June 30, 2002.  The RO, in pertinent part, denied service connection for hypertension in September 2004.

In June 2007, the Veteran presented testimony at a Board hearing, chaired by a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing is associated with the claims file. 

In a decision dated in February 2008, the Board denied each of these claims, as well as a claim for an earlier effective date for the grant of service connection for diabetes mellitus and claims of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  The Veteran appealed the February 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court or Veterans Court). 

In a September 2010 Memorandum Decision, the Court vacated the Board's February 2008 decision in part, and remanded the two issues listed on the title page above to the Board for additional development.  The Court also vacated and remanded the issues of entitlement to service connection for right and left lower extremity peripheral neuropathy to the Board.  The Board's denial of an earlier effective date for the grant of service connection for diabetes mellitus was affirmed by the Veterans Court. 

In June 2011, the Veteran was notified that he could request another hearing before the Veterans Law Judge who would decide his claim.  He requested another hearing and the Board remanded the appeal in March 2012 to fulfill his request; however, in July 2013 correspondence, the Veteran withdrew the request for a Board hearing. 

In an August 2013 rating decision, the RO, in pertinent part, granted service connection for right and left lower extremity diabetic peripheral neuropathy, which constitutes a complete grant of the benefits sought with respect to those issues.  The appeal as to those issues is therefore resolved.

This case was before the Board in October 2013 at which time the case was remanded so that July 2013 VA examinations addressing the diabetes mellitus and hypertension disabilities could be added to the record (i.e., uploaded to VBMS).  If the examinations did not contain specific information directed in the Court's remand, then additional examination was to be provided.  The case is now returned for appellate review.

The Board has also recharacterized the appeal as encompassing a claim for a TDIU, as the medical evidence of record, particularly a July 2013 VA examination report raised the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The issues of entitlement to service connection for hypertension, secondary to diabetes mellitus, an initial rating higher than 20 percent for diabetes mellitus, and entitlement to a TDIU on an extraschedular basis prior to December 15, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of December 15, 2011, the Veteran's service-connected disabilities, have met the percentage requirements for the award of a schedular TDIU, and the collective lay and medical evidence on the question of whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, from December 15, 2011, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  


Analysis

The issue of entitlement to a TDIU has been raised by the record as an inferred claim associated with the Veteran's claim for a higher initial rating for his diabetes mellitus.  Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran filed a service connection claim for diabetes mellitus in June 30, 2003; and was assigned an effective date of June 30, 2002, pursuant to 38 C.F.R. § 3.114(a) (addressing circumstances in which disability compensation is awarded pursuant to a liberalizing change in the law, such as the May 8, 2001 amendment adding diabetes mellitus to the list of presumptive diseases associated with exposure to Agent Orange).  Service connection is in effect for service-connected for diabetes mellitus type 2 (rated as 20 percent disabling from  June 30, 2002), diabetic peripheral vascular disease of the left lower extremity associated with diabetes mellitus type 2 (rated as 20 percent disabling from December 15, 2011), diabetic peripheral vascular disease of the right lower extremity associated with diabetes mellitus (rated as 20 percent disabling from December 15, 2011), diabetic peripheral neuropathy of the right lower extremity associated with diabetes mellitus (rated as 20 percent disabling from December 15, 2011), diabetic peripheral neuropathy of the left lower extremity associated with diabetes mellitus (rated as 20 percent disabling from December 15, 2011), and erectile dysfunction associated with diabetes mellitus (rated as 0 percent disabling from December 15, 2011).  

The Veteran's combined total rating as of the effective date of his diabetes mellitus was 20 percent, which does not meet the schedular criteria for a TDIU. Effective December 15, 2011, however, the Veteran's combined rating was 70 percent, with the disabilities associated with diabetes considered as one single disability from the same etiology.  Thus, the Veteran has met the objective, minimum percentage requirement set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU due to his service-connected disabilities, effective December 15, 2011.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See, generally, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran has not been employed since approximately 2004.  The evidence shows that he was last employed cutting wood in 2004.  See March 2014 VA examination report for posttraumatic stress disorder (PTSD).  Nevertheless, as indicated above, unemployed does not mean unemployable.  In fact, while the Veteran stated on an October 1996 VA examination report that he stopped working in 1995 due to physical problems, medical evidence does not show a diagnosis of diabetes mellitus until March 2000, several years after he stopped working.  He also stated on the March 2014 VA examination report that he was still working cutting wood before retiring in 2004 when his body gave out.  In addition he noted on a claim for nonservice-connected pension benefits in January 2012 that he was seeking benefits because he was over the age of 65 under the section for listing disabilities that prevent him from working.   

He testified at the Board hearing in June 2007 that he last worked 10 years ago as a mechanic and equipment operator but had to stop working because he was feeling bad and had no energy.  He noted that he did not know he had diabetes at that time.  See June 2007 Board hearing transcript, pp.4-5.  Although there are some inconsistencies as to when exactly the Veteran stopped working, it appears that he was not working at the time he met the schedular criteria for a TDIU on December 15, 2011.

After the Veteran was initially diagnosed with non-insulin dependent diabetes in March 2000, VA treatment records dated from 2002 to 2013 show poor compliance with diabetes mellitus treatment including refusing to exercise or follow a diabetic diet.  An April 2004 VA examination also report shows that the Veteran's diabetes mellitus type 2 was poorly controlled due to lack of compliance by the Veteran.  A July 2007 VA primary care record notes that the Veteran was started on insulin.  In May 2011 the Veteran was hospitalized with, among other problems, diabetic ketoacidosis, which resolved.

A July 2013 VA examination report notes that the Veteran was having difficulty keeping his diabetes under control and had begun to notice numbness in his feet within the last several years.  The symptoms had gradually become more severe with constant pain, paresthesias, and worsening numbness.  The examiner determined that the Veteran's diabetic peripheral neuropathy and peripheral vascular disease prevented the Veteran from securing or following a substantially gainful occupation.  The examiner noted that the Veteran's leg cramped at random intervals, though pretty consistently with walking more than 100 yards.  

The Board finds that given the totality of the lay and medical evidence-to include the Veteran's statements, and the January 2013 medical opinion concerning his employability-the evidence on the question of whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining gainful employment is, at least, in relative equipoise.  In so finding, the Board notes that although the Veteran initially stopped working prior to this diabetes mellitus being diagnosed, current medical evidence establishes that he is now unemployable as a result of the diabetes-related peripheral neuropathy and peripheral vascular disease. 

Thus, the evidence shows that the Veteran has not worked since approximately 2004; he meets the schedular requirements for a TDIU due to service-connected disabilities as of December 15, 2011; and the medical evidence establishes that he is unemployable as a result of his service-connected disabilities.  Even though the medical opinion was not provided until January 2013, resolving all doubt in the Veteran's favor, the Veteran was unemployable due to his diabetes mellitus as of the date that he met the schedular criteria for a TDIU on December 15, 2011.  In finding that the Veteran was unemployable as a result of his service-connected diabetic peripheral neuropathy and peripheral vascular disease, the January 2013 VA examiner commented that the symptoms associated with his peripheral neuropathy and peripheral vascular disease had started approximately two to five years prior, which would have been as of December 15, 2011.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU due to service-connected disabilities are met as of December 15, 2011.
ORDER

A TDIU, effective from December 15, 2011, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Veteran noted on a claim for pension in January 2012 that he was receiving Social Security Administration (SSA) benefits.  While there is no indication that he is receiving the SSA benefits due to his service-connected diabetes or diabetes-related disabilities, and the Veteran only noted over the age of 65 for the "disabilities" he was seeking nonservice-connected pension for, the SSA records are still potentially relevant to the Veteran's claim on appeal.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Therefore, efforts must be made on remand to obtain the records, or at least determine whether the SSA benefits are based on his service-connected disabilities. 
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant treatment records from the Prescott VAMC pertaining to diabetes mellitus and/ or hypertension dated since November 2013.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his hypertension and/ or diabetes mellitus.

3.  Make efforts to determine whether the Veteran is receiving SSA benefits on the basis of his service-connected disabilities (or disabilities he is claiming service connection for).  Based on the information obtained, determine whether the SSA records are potentially relevant and if so, obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

4.  Send the Veteran notice letters for his claims for a TDIU on an extraschedular basis prior to December 15, 2011, increased rating for diabetes mellitus, and service connection for hypertension, to include as secondary to diabetes mellitus type 2.

5.  Conduct any further development deemed necessary, including any additional examination of the diabetes mellitus, based on any new evidence submitted showing a worsening diabetes mellitus; and any development concerning consideration of an extraschedular TDIU prior to December 15, 2011.

6.  Thereafter, readjudicate the claims for a higher initial evaluation for diabetes mellitus, service connection for hypertension, secondary to diabetes mellitus, and entitlement to a TDIU prior to December 15, 2011.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an opportunity for the Veteran to respond.  The case should then be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


